 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        JOHN D. FLANAGAN II,                                 CASE NO. 19-5098 RJB
11
                                   Plaintiff,                ORDER ON FEDERAL BUREAU
12              v.                                           OF INVESTIGATION’S MOTION
                                                             TO DISMISS AMENDED
13      FEDERAL BUREAU OF                                    COMPLAINT
        INVESTIGATION AND UNKNOWN
14      OFFICIALS AND FEDERAL ACTORS
        OF THE FBI,
15
                                   Defendants.
16
            This matter comes before the Court on the Federal Bureau of Investigation’s (“FBI”)
17
     Motion to Dismiss Amended Complaint. Dkt. 17. The Court has considered the pleadings filed
18
     in support of and in opposition to the motion and the file herein.
19
            Plaintiff, acting pro se, filed this case, pursuant to Bivens v. Six Unknown Named Agents
20
     of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), asserting that the FBI and unknown
21
     FBI officials and actors (“Individual Bivens Defendants”) violated his Second Amendment rights
22
     when they denied him a federal firearm license three times via the National Instant Criminal
23
     Background Check System (“NICS”). Dkt. 10.
24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     1
 1                                I.      FACTS AND PENDING MOTION

 2       A. FACTS

 3           The following facts are taken from the Amended Complaint and attached exhibits (Dkts.

 4   10-1-10-24).

 5           The Plaintiff asserts that after a 1989 Class C non-violent felony conviction (resulting

 6   from a plea), his conviction was vacated and the file was sealed pursuant to RCW § 9.94A.640 in

 7   March of 2004. Dkts. 10-1, at 7-8, and 10-6, at 1-2. The Plaintiff maintains that in May of 1994,

 8   he applied for and was granted a Washington License to Carry a Concealed Pistol from the

 9   Thurston County Sheriff. Dkt. 10-1, at 8. He asserts that this license was valid until May 11,

10   2019, and has been active for 23 years. Id.

11           The Plaintiff alleges that while he has maintained his Washington Concealed Pistol

12   Permit continually, he “has not owned firearms for several years and proceeded to attempt three

13   firearm purchases in early 2016,” and all three were denied based on his federal background

14   check. Dkt. 10-1, at 10. He alleges that after the first denial, he “made an inquiry with the FBI

15   to get additional information so he could correct any erroneous records.” Id., at 11. The Plaintiff

16   maintains that he was “mailed a generic response . . . with [an] insufficient reason . . . for the

17   denial other than quoting the law for which his Restoration of Firearms Rights Certificate

18   exempted him . . . and no known means of identifying those responsible for denying his lawful

19   purchases.” Id. Plaintiff filed two appeals of the decision, and contacted Congressman Denny

20   Heck in January of 2017, who initiated an investigation. Dkt. 10-1, at 12-13. He alleges that

21   Congressman Heck later informed him that he was not qualified to judge the merits of his case.

22   Id., at 13.

23

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     2
 1          The Plaintiff states that his employer signed a contract with the federal government and

 2   was “increasing pressure [on Plaintiff] to get his security clearance and causing [him] a great

 3   deal of concern . . . over the inconsistent and unexplained FBI actions.” Id. He also asserts that

 4   he wanted to enjoy shooting activities with his children. Id.

 5          The Plaintiff asserts that on February 8, 2017, he received a response to his first appeal,

 6   and the FBI changed the grounds for the denial. Dkt. 10-1, at 13. In that letter, which is attached

 7   to the Amended Complaint, the Plaintiff was informed that his restoration of rights certificate

 8   was “not sufficient to relieve [him] from federal firearms disabilities” and that a “vacated”

 9   conviction “remains a conviction for the purposes of determining eligibility to possess or receive

10   firearms.” Dkt. 10-18. He asserts that Individual Bivens Defendants knowingly violated his

11   constitutional rights to purchase firearms because they had “overwhelming documentation in

12   their possession which clearly demonstrated Plaintiff’s constitutional right to purchase firearms.”

13   Dkt. 10-1, at 15. The Plaintiff maintains that the FBI concealed the identity of Individual Bivens

14   Defendants “as a means to erode [Plaintiff’s] ability to take actions beyond the limited NICS

15   Denial appeal relief and 18 U.S.C. § 925A.” Id., at 11.

16          One day after the Plaintiff filed this case, on February 5, 2019, his two 2017 appeals were

17   successful; he was notified by the FBI that he was eligible to possess or receive a firearm. Dkts.

18   10-1, at 14 and 10-24. He was also granted a unique personal identification number, which is

19   issued by the FBI to someone who has successfully appealed a firearm denial. Dkts. 10-1, at 16

20   and 10-24. Plaintiff maintains that he “is unable to complete the two approved purchases”

21   because of the time that has lapsed. Dkt. 10-1, at 16.

22          The Plaintiff claims his Second Amendment rights were violated. Dkt. 10-1, at 10. He

23   also references the Fourteenth Amendment (Dkt. 10-1, at 10), which is the due process clause

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     3
 1   that applies to states. Accordingly, the Court should construe Plaintiff’s Amended Complaint to

 2   include a claim under the Fifth Amendment’s due process clause. The Plaintiff seeks damages in

 3   the amount of $2,700,600, costs and attorneys’ fees. Id.

 4      B. PENDING MOTION

 5      The government now moves for dismissal of the constitutional claims asserted against the

 6   FBI, arguing that under U.S. Supreme Court precedent, a Bivens suit cannot be maintained

 7   against a federal agency. Dkt. 17. To the extent the Plaintiff asserts some other ground for relief

 8   (a negligence claim, for example), it argues that the claim should be dismissed because this

 9   Court lacks jurisdiction over the claim due to the Plaintiff’s failure to file an administrative

10   claim. Id. The government moves to dismiss claims asserted against any Individual Bivens

11   Defendants, arguing that the Plaintiff has failed to state a claim for relief against them. Id. It

12   asserts that the Plaintiff has failed to point to any acts or omissions that would state constitutional

13   violations. Id. Further, it maintains that the Plaintiff’s attempts to extend Bivens in the context

14   of the Second Amendment should be rejected. Id.

15      The Plaintiff opposes the motion. Dkt. 18. He then argues that he is not making a claim

16   against the FBI but has only named the FBI so that he can discover the names of the individual

17   agents who denied his appeals. Id. The Plaintiff opposes dismissal of any Individual Bivens

18   Defendants, arguing that his Amended Complaint does state a claim for relief for constitutional

19   violations, and that the Court should extend relief under Bivens into this new context. Id.

20      C. ORGANIZATION OF OPINION

21      This opinion will first provide the standards on a motion to dismiss for lack of jurisdiction

22   and to dismiss for a failure to state a claim. It will then address the motion to dismiss the

23

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     4
 1   constitutional claims brought against the FBI, all other non-constitutional claims asserted, and

 2   finally the constitutional claims made against any Individual Bivens Defendants.

 3                                            II.     DISCUSSION

 4          A. STANDARD FOR MOTION TO DISMISS FOR LACK OF JURISDICTION

 5          A complaint must be dismissed under Fed. R. Civ. P. 12 (b)(1) if, considering the factual

 6   allegations in the light most favorable to the plaintiff, the action: (1) does not arise under the

 7   Constitution, laws, or treaties of the United States, or does not fall within one of the other

 8   enumerated categories of Article III, Section 2, of the Constitution; (2) is not a case or

 9   controversy within the meaning of the Constitution; or (3) is not one described by any

10   jurisdictional statute. Baker v. Carr, 369 U.S. 186, 198 (1962); D.G. Rung Indus., Inc. v.

11   Tinnerman, 626 F.Supp. 1062, 1063 (W.D. Wash. 1986); see 28 U.S.C. §§ 1331 (federal

12   question jurisdiction) and 1346 (United States as a defendant). When considering a motion to

13   dismiss pursuant to Rule 12 (b)(1), the court is not restricted to the face of the pleadings, but may

14   review any evidence to resolve factual disputes concerning the existence of jurisdiction.

15   McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988), cert. denied, 489 U.S. 1052

16   (1989); Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir. 1983). A federal court

17   is presumed to lack subject matter jurisdiction until plaintiff establishes otherwise. Kokkonen v.

18   Guardian Life Ins. Co. of America, 511 U.S. 375 (1994); Stock West, Inc. v. Confederated

19   Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). Therefore, plaintiff bears the burden of proving the

20   existence of subject matter jurisdiction. Stock West, 873 F.2d at 1225; Thornhill Publishing Co.,

21   Inc. v. Gen’l Tel & Elect. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

22          The United States, as sovereign, is immune from suit unless it consents to be sued. See

23   United States v. Mitchell, 445 U.S. 535, 538 (1980); Cato v. United States, 70 F.3d 1103, 1107

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     5
 1   (9th Cir. 1995). If a claim does not fall squarely within the strict terms of a waiver of sovereign

 2   immunity, a district court is without subject matter jurisdiction. See, e.g., Mundy v. United States,

 3   983 F.2d 950, 952 (9th Cir. 1993).

 4           B. MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM STANDARD

 5           Fed. R. Civ. P. 12 (b)(6) motions to dismiss may be based on either the lack of a

 6   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.

 7   Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir. 1990). Material allegations

 8   are taken as admitted and the complaint is construed in the plaintiff's favor. Keniston v. Roberts,

 9   717 F.2d 1295 (9th Cir. 1983). “While a complaint attacked by a Rule 12 (b)(6) motion to

10   dismiss does not need detailed factual allegations, a plaintiff's obligation to provide the grounds

11   of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation

12   of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

13   554-55 (2007) (internal citations omitted). “Factual allegations must be enough to raise a right to

14   relief above the speculative level, on the assumption that all the allegations in the complaint are

15   true (even if doubtful in fact).” Id. at 555. The complaint must allege “enough facts to state a

16   claim to relief that is plausible on its face.” Id. at 547.

17           C. CONSTITUTIONAL DAMAGES CLAIMS AGAINST THE FBI

18           A Bivens suit cannot be brought against a federal agency, like the FBI. F.D.I.C. v.

19   Meyer, 510 U.S. 471 (1994). “A Bivens action can be maintained against a defendant in his or

20   her individual capacity only, and not in his or her official capacity.” Consejo de Desarrollo

21   Economico de Mexicali, A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007). This is

22   because a Bivens suit against a defendant in his or her official capacity would be another way of

23

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     6
 1   pleading an action against the United States – a suit which would be barred by the doctrine of

 2   sovereign immunity. Id.

 3          To the extent that he makes them, the Plaintiff’s constitutional claims, under Bivens,

 4   asserted against the FBI should be dismissed. Despite the plain language in the Amended

 5   Complaint, the Plaintiff now asserts in his response, that the FBI is only named in the Amended

 6   Complaint “for the stated purpose of obtaining discovery material to identify the unknown

 7   Officials and Federal Actors of the FBI in their personal capacities.” Dkt. 18, at 5. The Plaintiff

 8   now maintains he is not making a constitutional claim against the FBI. All constitutional claims

 9   against the FBI should be dismissed.

10          D. OTHER TORT CLAIMS

11          The government also moves for dismissal, to the extent that the Plaintiff is attempting to

12   assert one, of any another tort claim, like negligence.

13          The Federal Tort Claims Act (“FTCA”) is a limited waiver of sovereign immunity. 28

14   U.S.C. § 1346 (b). The FTCA is the exclusive remedy for state law torts committed by federal

15   employees within the scope of their employment. 28 U.S.C. § 2679 (b)(1). As a jurisdictional

16   prerequisite, an FTCA action can only be instituted once an administrative claim is denied, either

17   actually or constructively by the agency’s failure to act upon the claim within six months. 28

18   U.S.C. § 2675(a). Thus, an FTCA action may not be maintained when the claimant fails to

19   exhaust administrative remedies prior to filing suit. McNeil v. United States, 508 U.S. 206

20   (1993); Jerves v. United States, 966 F.2d 517, 518 (9th Cir. 1992); Caton v. United States, 495

21   F.2d 635, 638 (9th Cir. 1974) (statutory procedure is clear that a tort proceeding may not be

22   commenced in court against the United States until the claim is conclusively denied or a lapse of

23

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     7
 1   six months without action); Burns v. United States, 764 F.2d 722, 724 (9th Cir. 1985) (claim

 2   requirement is jurisdictional in nature and may not be waived).

 3          To the extent that the Plaintiff is asserting a claim against the FBI, based on negligence,

 4   or some other tort, the claim should be dismissed. The Plaintiff failed to show that he exhausted

 5   his administrative remedies. The United States has not waived sovereign immunity and this

 6   Court lacks jurisdiction over any common law FTCA claims. Those claims should be dismissed.

 7          E. CONSTITUTIONAL CLAIMS AGAINST ANY INDIVIDUAL BIVENS
               DEFENDANTS
 8
            Plaintiff makes claims under the Second Amendment and the Fifth Amendment’s due
 9
     process clause. The government moves to dismiss the constitutional claims asserted against any
10
     Individual Bivens Defendants, arguing that the Plaintiff has not plead sufficient facts to support a
11
     claim, and even if he had, there is no available remedy under Bivens. This opinion should first
12
     address whether a Bivens remedy is available here.
13
            In Bivens, the U.S. Supreme Court “recognized for the first time an implied right of
14
     action for damages against federal officers alleged to have violated a citizen’s constitutional
15
     rights.” Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017). Expanding Bivens remedies is
16
     disfavored. Vega v. United States, 881 F.3d 1146, 1152 (9th Cir. 2018). Indeed, since Bivens,
17
     which involved a warrantless search and seizure of an individual alleged to be involved in a drug
18
     offense, the U.S. Supreme Court “has only expanded this ‘implied cause of action’ twice. In
19
     Davis v. Passman, the Court provided a Bivens remedy under the Fifth Amendment's Due
20
     Process Clause for gender discrimination.” Id. (citing Davis v. Passman, 442 U.S. 28 (1979)).
21
     In Carlson v. Green, the U.S. Supreme Court “expanded Bivens under the Eighth Amendment's
22
     Cruel and Unusual Punishments Clause for failure to provide adequate medical treatment to a
23
     prisoner.” Id. (citing Carlson v. Green, 446 U.S. 14 (1980)).
24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     8
 1          The Plaintiff asks this Court to expand the Bivens remedy for the initial denial, but

 2   eventual approval, of his federal application to purchase a gun as a violation of his Second and

 3   Fifth Amendment rights. All parties agree, and the Court’s research reveals, that neither the U.S.

 4   Supreme Court nor the Ninth Circuit Court of Appeals have expanded Bivens in the context of

 5   federal actor’s initial denial, but eventual approval, of a federal application to buy a gun. The

 6   circumstances of this case “arise in a new Bivens context;” it is “different in a meaningful way

 7   from previous Bivens cases decided” by the U.S. Supreme Court or the Ninth Circuit Court of

 8   Appeals. Ziglar v. Abbasi, 137 S. Ct. 1834, 1864 (2017)(internal quotation marks and citation

 9   omitted).

10          A two-step process is used to decide whether to recognize a Bivens remedy in a new

11   context. Vega, at 1154. First, courts consider whether “any alternative, existing process for

12   protecting the interest amounts to a convincing reason for the Judicial Branch to refrain from

13   providing a new and freestanding remedy in damages.” Id. Second, “[a] Bivens remedy is not

14   available . . . where there are special factors counselling hesitation in the absence of affirmative

15   action by Congress.” Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017). Where, as here, there

16   are adequate alternative remedies, there is no need to address whether any special factors counsel

17   hesitation. Vega, at 1154.

18          Congress has created a statutory remedy for the improper denial of a federal application

19   to purchase a firearm:

20          Any person denied a firearm pursuant to subsection (s) or (t) of section 922—

21          (1) due to the provision of erroneous information relating to the person by any
                State or political subdivision thereof, or by the national instant criminal
22              background check system established under section 103 of the Brady
                Handgun Violence Prevention Act; or
23          (2) who was not prohibited from receipt of a firearm pursuant to subsection (g) or
            (n) of section 922,
24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     9
 1
            may bring an action against the State or political subdivision responsible for
 2          providing the erroneous information, or responsible for denying the transfer, or
            against the United States, as the case may be, for an order directing that the
 3          erroneous information be corrected or that the transfer be approved, as the case
            may be.
 4
     18 U.S.C.A. § 925A (West). Congress has provided a specific remedy for protecting the
 5
     interests that the Plaintiff advances here. That “amounts to a convincing reason for the
 6
     Judicial Branch to refrain from providing a new and freestanding remedy in damages”
 7
     under Bivens in this case. Vega, at 1154.
 8
            The Plaintiff’s constitutional claims asserted against any Individual Bivens
 9
     Defendants should be dismissed because he has failed to state a “cognizable legal theory”
10
     under which he would be entitled to relief. Balistreri, at 699. There is no Bivens remedy
11
     for the harms the Plaintiff alleges he suffered. The government’s motion to dismiss the
12
     constitutional claims should be granted.
13
            The Plaintiff refers to the possibility of amending his complaint. Unless it is
14
     absolutely clear that no amendment can cure the defect, a pro se litigant is entitled to
15
     notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal of
16
     the action. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.1995). In this case, any
17
     attempt by Plaintiff to amend the Amended Complaint would be futile, because he has
18
     not identified a cognizable legal theory. Any attempts at repleading the facts would yield
19
     the same results. Leave to amend should be denied and this case should be dismissed.
20
                                                 III.   ORDER
21
            Therefore, it is hereby ORDERED that:
22
                •   The Federal Bureau of Investigation’s Motion to Dismiss Amended Complaint
23
                    (Dkt. 17) IS GRANTED; and
24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     10
 1              •   This case IS DISMISSED.

 2          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 3   to any party appearing pro se at said party’s last known address.

 4          Dated this 21st day of May, 2019.

 5

 6
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON FEDERAL BUREAU OF INVESTIGATION’S MOTION TO DISMISS AMENDED COMPLAINT -
     11
